Citation Nr: 9935055	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) death pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and neighbor


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1955.  He died in September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) administrative 
decision of January 1991.  The Board remanded the case to the 
RO in November 1996.  


FINDINGS OF FACT

1.  From August 1982 to March 1990, the appellant was aware 
of a legal impediment to her marriage to the veteran, namely, 
his marriage to A.

2.  The veteran died in September 1990, less than one year 
after the legal impediment to a marriage between the veteran 
and the appellant was removed.  


CONCLUSION OF LAW

The appellant was not the legal spouse of the veteran at the 
time of his death and was not party to a deemed valid 
marriage to him.  38 U.S.C.A. §§ 101(3), 103 (West 1991); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to death pension benefits on 
the basis that she is the surviving spouse of the veteran, 
who died in September 1990.  The term "surviving spouse" 
means a person of the opposite sex who was married to veteran 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse).  38 U.S.C.A. § 
101(3) (West 1991); 38 C.F.R. § 3.50 (1999).  In order to 
establish her status as claimant, it must be shown that the 
appellant had a valid marriage to the veteran.  Aguilar v. 
Derwinski, 2 Vet.App. 21 (1991).  A "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage.  38 U.S.C.A. § 103(c) 
(West 1991); 38 C.F.R. § 3.1(j) (1999).  

The various methods by which a valid marriage may be 
established are set forth in 38 C.F.R. § 3.205 (1999).  In 
this case, although there is no certificate of the veteran's 
marriage to the appellant, there is a divorce decree showing 
their divorce in 1981.  However, the appellant does not 
contend that there was a legal, ceremonial marriage between 
the veteran and herself; she claims that she and the veteran 
lived together in a common-law marriage.  However, the 
parties resided in Puerto Rico throughout the purported 
marriage, and that jurisdiction does not recognize common-law 
marriage.  

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment, VA law allows for certain 
attempted marriages to be "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits. 38 C.F.R. § 3.52 
(1998).  The term "legal impediment" was interpreted in an 
opinion of VA Office of the General Counsel, VAOPGCPREC 58-91 
(O.G.C. Prec. 58-91), to include the requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common- law marriages.  As to that aspect, the claimant's 
signed statement that she had no knowledge of an impediment 
to a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary. 38 
C.F.R. § 3.205(c) (1996).  Colon v. Brown, 9 Vet.App. 104 
(1996); Sandoval v. Brown, 7 Vet.App. 7 (1994).  

In May 1997, the appellant submitted a signed statement in 
which she declared that she had no knowledge of any 
impediment to continue living with the veteran as a married 
couple.  She stated that at the time of their divorce, they 
had been married for 8 years, and had lived together for 10 
years before that, and they continued to live together after 
that until the veteran's death.  She affirmed that she did 
not know that they had to get married again for their 
marriage to be considered legal.  

However, the appellant testified at her hearing that the 
veteran married another woman in 1982, and that he told the 
appellant about this marriage.  In other statements, the 
veteran has acknowledged her contemporaneous awareness of the 
veteran's marriage to A.  She states that he never cohabited 
with A, but, rather remained living with the appellant until 
his death.  However, she also stated, in a February 1995 
statement that the impediment to their marriage had been 
removed by his divorce from "A" in March 1990.  This 
evidence of her knowledge of the veteran's marriage to 
another woman in 1982 and divorce in 1990 is information 
contrary to her assertion that she had no knowledge of an 
impediment to her own marriage to the veteran.  Moreover, in 
authorizing the funeral director's claim for burial benefits 
in September, the appellant identified herself as the 
veteran's ex-spouse.  Likewise, she was identified as the ex-
spouse on the funeral home contract.

Although there was no impediment to their marriage after the 
veteran's divorce from A, which was entered in May 1990, not 
March 1990 as believed by the appellant, the veteran died 
within a year of that divorce.  Hence, the requirement that 
the attempted marriage must have occurred one year or more 
before the veteran died was not met.  38 C.F.R. § 3.52(b) 
(1999).  

Moreover, the requirements for a common-law marriage were not 
met, even accepting the appellant's belief in the validity of 
such a marriage.  In order to establish proof of a 
nonceremonial marriage for the purpose of receiving VA 
benefits, the affidavits or certified statements of one or 
both of the parties to the marriage, if living, are required, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived. 38 C.F.R. § 3.205(a)(6) (1999). 

In this case, the appellant and the veteran resided together 
and had four children, before entering into a ceremonial 
marriage in December 1973; however, the marriage was 
dissolved by divorce decree effective in June 1981.  In 
August 1982, the veteran married again, this time to A.  This 
marriage was dissolved by divorce in May 1990.  Nevertheless, 
the appellant testified at her hearing that although the 
veteran married another woman, he never cohabited with her, 
but, rather remained living with the appellant until his 
death.  She testified that the veteran had gone away for the 
weekend, and returned married to someone else.  She feels 
that the veteran never had another wife, and in support of 
her contentions, asserts that neither she nor the veteran had 
children by anyone else; that she was the only one recognized 
in their community as his wife; that she never worked, but 
was always supported by him; and that he lived continuously 
in her home.  Moreover, she spent his last 42 days with him 
in the hospital, where she was known as his wife.  She 
averred that the veteran had wanted to marry her before his 
last operation, but she felt they did not need a piece of 
paper to establish their marriage.  She also indicated that 
to marry the veteran immediately before the surgery would 
have implied that she did not believe he would survive the 
surgery.  Although he lived 42 days after the surgery in the 
intensive care unit, he was not able to marry her.  However, 
she stated, after his death, she took care of "everything." 
According to her testimony, this included paying for the 
veteran's funeral with Social Security benefits that actually 
belonged to her minor daughter.  

In addition, a neighbor corroborated the appellant's 
testimony that the veteran had lived continuously with the 
appellant as husband and wife during the time she had known 
them.  This same witness, in a signed statement dated in 
October 1990, stated that she had known them for five years 
prior to the veteran's death, since 1985.  In addition, two 
other neighbors submitted signed statements in October 1990, 
to the effect that the appellant and the veteran had held 
themselves out as husband and wife during the entire time the 
witnesses had known them, seven years and eighteen years, 
since 1983 and 1972, respectively.  However, the appellant's 
own signed "Statement of Marital Relationship" submitted 
with these affidavits stated that she and the veteran had 
been separated from January 1981 to November 1986.  This 
evidence of a separation during the time period covered by 
the affiant's statements significantly diminishes the 
credibility and probative value of their statements.  

Moreover, there is evidence that contradicts the appellant's 
assertions that the veteran never lived with A, and that he 
lived with the appellant throughout his marriage to A.  This 
evidence consists of statements from the veteran submitted 
during his lifetime, as well as the death certificate.  
Specifically, in August 1988, the veteran submitted a claim 
for pension benefits, claiming that he had been married two 
times, and that his current wife, with whom he lived, was A.  
In a statement submitted in June 1989, in response to a 
request for additional information, he referred to evidence 
of the termination of his previous marriage to the appellant, 
his current marriage certificate to A, and the birthdate of 
his "spouse," which was A's birthdate.  The certified copy 
of the death certificate was somewhat ambiguous regarding the 
veteran's marital status; although his marital status was 
noted to be divorced, that appellant was listed under the 
space for the name of spouse.  However, the death certificate 
also included the veteran's address, which was the same 
address he used when applying for benefits while he was 
married to A, and which is on a different street than the 
address where the appellant and her neighbors claimed that 
the veteran lived with her.  The informant was the veteran's 
son, whose own address was the same as the appellant's.  
Further, as noted above, the appellant signed the funeral 
director's claim for burial benefits in September 1990, 
identifying herself as the veteran's ex-spouse.  Likewise, 
she was identified as the ex-spouse on the funeral home 
contract.

This evidence contradicts the appellant's claim that she 
lived with the veteran continuously, that they held 
themselves out as husband and wife, and that she believed in 
the validity of their marriage.  Moreover, we find this 
evidence to be more credible and probative than the 
appellant's statements, which contain several 
inconsistencies, and the neighbors affidavits, which were 
contradicted in part by the appellant's own statement 
submitted at that time, regarding a five-year separation 
occurring during part of the time the neighbors attested that 
she lived with the appellant.  Consequently, the requirements 
for neither a deemed valid marriage nor a common-law marriage 
have been met, and there is information contrary to the 
appellant's statement that she was unaware of an impediment 
to the marriage.  Accordingly, the evidence is against the 
appellant's claim for recognition as surviving spouse of the 
veteran.  Moreover, the evidence is not so evenly balanced as 
to create a reasonable doubt, and the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Entitlement of the appellant to recognition as the surviving  
spouse of the veteran for the purpose of entitlement to VA 
death pension benefits is denied.  



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

